Case 2:20-cv-02798-DOC-PD Document 18 Filed 06/09/21 Page 1 of 3 Page ID #:1252



   1

   2
   3
   4
   5
   6
   7
   8                         UNITED STATES DISTRICT COURT
   9                        CENTRAL DISTRICT OF CALIFORNIA
  10
  11       JOSE DE JESUS CARDENAS,                    Case No. CV 20-2798-DOC (PD)
  12                       Petitioner,
                                                      ORDER ACCEPTING
  13           v.
                                                      FINDINGS, CONCLUSIONS,
  14       GEORGE JAIME,                              AND RECOMMENDATION OF
                                                      UNITED STATES
  15                        Respondent.               MAGISTRATE JUDGE
  16
  17
  18          On April 15, 2021, the United States Magistrate Judge issued a Report
  19   and Recommendation (“Report”), recommending that Petitioner’s Petition for
  20   Writ of Habeas Corpus be denied and that this action be dismissed with
  21   prejudice. [Dkt. No. 16.] On May 17, 2021, Petitioner filed his Objections.
  22   [Dkt. No. 17.]
  23          In his Objections, Petitioner asserts one argument for the first time.1
  24   Petitioner contends that the Magistrate Judge erred in relying on Petitioner’s
  25   trial testimony to conclude that the alleged error in allowing the prosecution
  26
       1The Court exercises its discretion to consider the argument. See Brown v. Roe, 279
  27
       F.3d 742, 744-45 (9th Cir. 2002) (district court has discretion, but is not required, to
  28   consider claims presented in party’s objections to magistrate judge’s report and
       recommendation). Petitioner’s other objections are addressed in the Report.
Case 2:20-cv-02798-DOC-PD Document 18 Filed 06/09/21 Page 2 of 3 Page ID #:1253



   1   to amend the information during trial to add an assault with a deadly weapon
   2   count was harmless. According to Petitioner, had he known from the outset of
   3   trial that the prosecutor was going to pursue an assault charge, he would not
   4   have testified but, instead, investigated the victim’s character for violence to
   5   show that he – not Petitioner – started the altercation underlying Petitioner’s
   6   conviction. Petitioner further maintains that opting against testifying and
   7   relying on evidence of the victim’s character for violence would have avoided
   8   “the proverbial ‘swearing contest’” between the victim, who was a “family
   9   man” and a “former police officer candidate,” and Petitioner, who was “an ex-
  10   convict charged with violent crimes.” [Dkt. No. 17 at 8-9.]
  11         This objection is not well-taken because it is based on speculation

  12   regarding the existence of evidence of the victim’s purported character for

  13   violence. Indeed, Petitioner points to no evidence suggesting that there was

  14   any reason to believe that the victim was known to be a violent person, let

  15   alone any evidence that would have been admissible at trial. See James v.

  16   Borg, 24 F.3d 20, 26 (9th Cir. 1994) (“Conclusory allegations which are not

  17   supported by a statement of specific facts do not warrant habeas relief.”);

  18   Jones v. Gomez, 66 F.3d 199, 205 (9th Cir. 1995) (habeas relief not warranted
       where claims for relief are unsupported by facts).
  19
             Moreover, even if such evidence had existed, there is no reason to
  20
       believe that the jury would have concluded that the victim initiated the
  21
       altercation. On the contrary, the uncontested testimony at trial showed that
  22
       the victim was alone, whereas Petitioner was accompanied by three other
  23
       people. The victim also testified that Petitioner was armed and threatened to
  24
       “blast” the victim, testimony that was largely corroborated by the discovery of
  25
       a revolver and ammunition in Petitioner’s car after he was arrested.2
  26
  27   2The victim testified that he was set upon by Petitioner and one of his three
  28   companions and that both Petitioner and his companion were armed. If Petitioner
       had not testified, there would have been no testimony to rebut the victim’s account.

                                                 2
Case 2:20-cv-02798-DOC-PD Document 18 Filed 06/09/21 Page 3 of 3 Page ID #:1254



   1         Finally, the uncontested testimony concerning Petitioner’s actions after
   2   the altercation undercuts the idea that the victim was the aggressor. Indeed,
   3   when the victim fled the scene of the altercation, Petitioner and his three
   4   companions chased after him. Although that act was not incompatible with
   5   the victim being the aggressor, it does not support that conclusion. When
   6   considered with the evidence that Petitioner was armed and that the victim
   7   was outnumbered, it strongly suggests that Petitioner was the aggressor, as
   8   the victim testified – testimony that would have been unrebutted had
   9   Petitioner not testified in his defense.3
  10         ACCORDINGLY, IT IS ORDERED:
  11         1.     The Report and Recommendation is accepted.

  12         2.     Judgment shall be entered consistent with this Order.

  13         3.     The clerk shall serve this Order and the Judgment on counsel or

  14   parties of record.

  15
  16   DATED: June 9, 2021
  17
                                             DAVID O. CARTER
  18                                         UNITED STATES DISTRICT JUDGE
  19
  20
  21
  22
  23
  24
  25
  26   3Prior to filing his Objections, Petitioner argued that the unspecified evidence of the
       victim’s character for violence and for “picking fights” would have lent credibility to
  27
       Petitioner’s account that the victim “park[ed] his car . . . and yell[ed] out his
  28   window.” [Dkt. No. 1-1 at 11.] But if Petitioner had not testified, the jury would not
       have heard Petitioner’s account of the altercation.

                                                   3
